Case 1:19-cr-00606-SHS Document 57 Filed 10/15/20 Page 1 of 1


                                    United States Attorney
                                    Southern District of New York
                                    The Silvio J. Mollo Building
                                    One Saint Andrew’s Plaza
                                    New York, New York 10007




                                                            MEMO ENDORSED




    United States v. Delowar Mohammed Hossain




                                 The conference is scheduled for
                                 December 8, 2020, at 3:30 p.m.

                                 Dated: New York, New York
                                        October 15, 2020
